Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 1 of 14




                                  UN ITED STA TES DISTRICT COU RT
                                  SOU TH ERN D ISTRICT O F FLORID A

                                   CaseN o.9:12-cv-80762-M idd1ebrooks
   GH AH AN ,LLC,                                                                  (..
                                                                                     -%        D.c
                                                                  FILED BY                           .

              Plaintiff,
                                                                          AFF 27 2221
   -   V S-
                                                                          ANGELA E.NOBLE
                                                                         cLERK U.S.D1S'E C'E
   PM M STEAK HOUSE,LLC f/k/a                                            S.D.OF FLA.C.F.RB.
   PA LM STEA K H O U SE GEN TLEM EN S
   CLUB ,LLC,
              Defendants.
                                              /

   GIIAHAN ,LLC,
              Third-party Plaintiff,
   .-
       V S-

   SUZANNE FARESE and DAVID
   G OLD STEIN ,astrusteesofPalm
   Beach G entlem en'sClub Trust;PM M
   BEACH GEN TLEM EN T'S CLU B TRU ST ;
   ET A L.,and BAIUW R ODERM A N ,
              Third-party Defendant.
                                               /

         AM ENDED ANSW ER AND M 'FIRM ATIVE DEFENSES IDE-636)TO GHAHAN'S
                     AM ENDED IM PLEADER COM PLAINT IDE-6111
              SU ZAN N E FA RESE, as alleged Tnlstee of PBGC Trust,i Pro Se,cç
                                                                             M ovant''or the
   GW llegedTrustee'')aThird-partyDefendant,respondstotheallegationsofThird-partyPlaintiffs
   AmendedImpleaderComplaintin ProceedingsSupplementary (DE-611),andfilesthefollowing
   answer,and amended aflrmativedefenses,and statesasfollows:

                                               A N SW ER

   1SuzanneFaresecontinuesto assertthatsheisnotand neverhasbeen aTrustee ofthePBGC Trust.
                                                        Amended AmrmativeDefensesbyAllegedTrustee
                                                                                     Page 1 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 2 of 14




      1. W ithoutKnowledgeandthereforeDenied.

      2. W ithoutK now ledge and therefore D enied.

      3. Adm itted.

      4. W ithoutKnowledge andthereforeDenied.

      5. W ithoutKnowledge andthereforeDenied.

      6. W ithoutaccurate currentKnowledge and therefore Denied,exceptthatPBGC Trustand

         Roderm an are believed tobemem bers.

      7. AdmittedthatDavidGoldstein isatnlsteeofPBGC Trust,andwithoutaccurateknowledge

         oftheremainder,exceptadmittedthatSuznnneFarese isacitizen ofFlodda.

      8. D enied.Dem and strictproofthereof.

         W ithoutK now ledge and therefore D enied.

      10.Admitted.

      11.D enied.

      12.Denied.

      13.D erlied.

      14.Admitted thatGhahan initiated this action,denied asto the reainderregarding datesand

         defendants.

      15.W ithoutKnowledgeandthereforeDerlied.

      16.W ithoutKnowledgeandthereforeDenied.

      17.18,19,20,21,22,23,and 24 are denied.

      25.Admitted thatExhibit-A,DE-484,Exhibit16 and DE 583 speak foritsel: otherwise
      denied.

      26.and 27,W ithoutknowledgeand thereforedenied.
                                                      Amended AmrmativeDefensesbyAllegedTrustee
                                                                               Page 2 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 3 of 14




      28.AdmittedthatExhibit-B speaksforitself,otherwisedenied.

      29. W ithoutknowledgeand therefore denied.

      30.W ithoutknowledgeand therefore denied.

      31.Admitted thatExhibit-c speaksforitself,otherwise denied.

      32.Derlied.

      33.Denied.

      34.Admitted thatExhibit-A speaksforitself,otherwisewithoutlcnowledge and denied.

      35. 36.38,39,40,41,42,43,44,45,46,D enied.

      37.Asto!37,theanswerstoPlaintiff'sincorporatedparagraphsarerealleged.
                            A G N DED A FFTR M ATIV E D EFEN SES

          W ithoutregard forwhich party bearstheburden ofproofand withoutwaiving itsright

   to require Tllird-party Plaintiffto prove each and every elem entofeach claim asserted in the

   amendedComplaintgDE 611),Third-partyDefendantassertstheseaffirmativedefenses:
                 Third-party Defendant, adopts as her own and incop orates herein the

   affirm ative defenses stated in Third-party DefendantBarry Roderm an's seven Affirm ative

   DefensesEDE-632qasiffullysetforth herein.SeeExhibit-A.
        2.       Suzanne Fareseis sued asthe ççrfrt
                                                  zstee ofthe PBG C Trusf',butSuzarm e Farese is

   notnow and neverhasbeen theTrusteeofthePBGCT.PlaintiffGhahan hasknown thissinceas

   long ago as2009 when itenteredtheM anagem entA greem entwith PBGC.See Exhibit-B.

                 U nclean H ands.Guahan's know ing and intentionaldeception.G hahan'scounsel,

   M r.Elder,hasltnownthissinceatleastAugust2,2013 when hetook the Deposition ofSlzzanne

   Farese in thiscase and ThomasFarese in this case. On behalfofGhahan,M r.Elderquestioned

   SuznnneFarese:(SeeExhibit-c)
                                                        Am endedAë rm ativeDefensesbyN legedTrustee
                                                                                  Page 3 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 4 of 14




        Q'
         .             And DavidGoldsteinistheTrustee?
                       hres.

        Q'
         .       And the management agreement ... are you familiar with the management
   agreem entin general?

        A:             N o,really David took care ofa1lthat.

              SeeDepositionTranscriptofSuzanneFaresebyElderatp.4 (August2,2013)See
   Exhibit-D).
        Ghahan'sdeposition ofThom asFaresefurtherbeliesand exem plifiesthe deception.The

   deposition ofThomasFarese(SeeExhibit-E)takenbyPlaintiff'scounsel,M r.Elder,onAugust
   2,2013 also disclos:sthatDavid Goldstein w as/isand alwayshasbeen theTrustee ofthe

   PBGC Trust.Ghahan hasknown thissinceentry ofthe M anagem entAgreementon October1,

   2008 and itscotmsel,M r.Elder,hasknown sincethe2013 depositionsofThomasFareseand

   StlznnneFarese. Plaintiffquestioned Thom asFarese asfollows:

        Q:             (Page91AndwhatkindofTrustisthePBGC Trust?
                       Idon'tknow .

                 *


        Q:             W ho isthe Trustee?

        A:             David Goldstein.

        Q'
         .             kkny otherTrustees?

                       N one thatIknow of.

        Q:             Hashe alwaysbeen theTrustee?

        A:             lw ould say yes,from the beginning.


                                                      Amended Am rmativeDefensesbyN legedTrustee
                                                                               Page 4 oflz
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 5 of 14




        SeeDepositionTranscriptofThomasFarese(asCoporateRepresentativeofPSH)byElder
   atp.9-10 (August2,2013)SeeExhibit-E.Ghahan's(anditscounsel)deliberateandintentional
   perversion of the record mld intentional falsities stated in the nm ended com plaint constitm e

   tmclean handsand warrantdism issalofThird-party DefendantSuznnneFaresefrom thisaction.

        4. Failtlreto state aclaim .In Flodda,asa generalrule,atrustisnotalegalpersonality,and

   thetnlstee istheproperperson to sue orbesued on behalfofsuch trust. By itsvery terms,legal

   and equitabletitle to PBGC isheld by theTrustee.Plaintiff'scomplaintfailsto statea claim for

   reliefasto StlzanneFareseasthe Trustee ofPBGCT because SuznnneFarese isnotthe Trustee

   andneverhasbeen.SeeExhibit-F (Filedundersealforin cnmerareview).
        5.PursuanttotheDeclaraéonof'l'homasFarese,M arcScottandothersandothers,noneoftheThird-

   Party Defendantstook any acéon nordid they everattemptorendeavorin any way to delay,hinderor

   degaudthe Third-party PlainG Itiswellknown thatGhahan and specé cally M r.Rollmayaand others

   D sociated representatives ofGhahan,w ere given notice ofGhnhan'srightofflrstrefusalto purchase the

   club weelcs,ifnotmonths,in advance,priortothesling oftheinqtnntlawsuit.Consequently,thisacéon is

   duetothedismissedintoto.SeeCompositeExhibit-G.

        6. Statute ofLim itationsbarsthisaction.Third-party D efendantassertsthatthisaction

   isban'ed by the Florida statute oflim itations.

        7. The managem entagreem entcontainsan agreed lim itationsofliability clause which

   barsGhahantotakeanycollectionactionforanyjudgmentagainstthird-partyDefendants.See
   Exhibit-l'
            l.

        8. The Term ination A greem entcontains an agreed lim itations ofliability clause which

   also barsGhahan to take any collection action forany judgmentagainstthird-parties. See
   Exhibit-l.

                                                           AmendedAm rmativeDefensesbyM legedTnzstee
                                                                                     Page 5 of12
i
) Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 6 of 14


I          9.       Ghahan isaforeign entity thathasfailed to obtain a certificateofauthority and

j     isthereforeprohibijedfrom defendingorprosecutingalawsuitinFlorida.SeeExhibit-l.
!
!
1
     .     10.      GhahanandRoumayaweregivennoticedirectlyandindirectlyoftheoffersto
r
I     buy and orselltheclub long beforethe dispute arosein thiscase and thereforeThird-party
1
;
I
      Defendantscouldnothaveactedtodelayorhinderofdefraudcollection.SeeExhibit-K.
r
1
l          11.ThirdParty Plaintiffchosetheremedytopursue andlcnew thatsaidrem edy contained
i     a lim itation of liability clause prepared by G hahan,s attorneys. Said clauseprecludesGhajjan
1                                                                      '
      from pursuing lawsuitcollection attempts againstany person or entity exceptPBGC. See

      Exhibit-L.
!
r          12.UncleanHands.çtg-
                              l-jthedoorsofacourtofequity''shouldbeclosedtoPlaintiffbecause
1
.
      Plaintiffis fttainted with inequitablenessorbad faith relative...'' to collection ofajudgment
!
i     obtnined by tm conscionable and improper behavior. Precision InstrumentM fM.Co.v.Auto.        .

I
I     Maint.Mach.Co.,324U.S.806,814(1945).
1
I          Third-partyDefendantassertsthatPlaintifrsclaimsarebarredbecauseofPlaintiffsunclean
           .




      hands and Plaintiffs own fault. D efendants' affirm ative defense of unclean hands, m ust
!
I
      dem onstrate that<tthe doors ofa courtofequity''should be closed to Plaintiffbecause Plaintiff is

I     <:tainted with inequitableness or bad faith relative to the matter in wllich he seeks relief....
1
;     Precision lnstrumentM fa. Co.v.Auto.M ai
                                             nt.M ach.Co.,324U.S.806,814(1945).
l          Factualsasisoruncleanhands,whirdpartyplaintishaduncleanhandsinthemaincase
1
p
I     whereitsconductviolatedtugoodfaithandconscience''usedtowronglyobtainthejudgment
!      atissue itnow wishesto collect. çtGood faith and conscience''are both common equitable
:
t      standardsforevaluatingaparty'sconduct.Itwasunconscionab1e conductby Plaintiff'scounsel
1
      torepeatedlyextolltothejury,whilegesticulatingandpointingtoDefendantRoderman (while
!
.                                                            Amended xffirmativeoefensesbyMlegedlw stee
                                                                                      Page 6 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 7 of 14




   an attom eyinthemaincaserepresentingPBGC)thatDefendantRodermanwasaliarandthat
   Rodermantestifiedbylyingtothejury.Rodenuannevertestified atthetrial.Such statements
   duringjurysllmmationwerecompletefalsitiesperpetratedonthejury and constitutedunclean
   hands preventing Plaintifffrom consideration in a coul'tof equity. Plaintiffhas engaged in

   inequitable behavior of fraud, deceit, unconscionability and bad faith related and or in

   connectionwith/tothesubjectmatterofcollectionofthejudgmentintheseproceedings,which
   barsany relief.SeeExhibit-M .Seealso gDE-491:Pages6-25,38-402.
          Ifan opponent'simproperargllmentdlzringclosing arplmentisprejudicial,thetrialcourt
   should grantanew trialifthe ar> mentwas<tso Mghly prejudicialand intlammatory thatit
   deniedthepartytherightto afairtrial.Idat*3. Cohen v.Philk M orris USA Inc.etal.,case
   nllmber4913-2681(September7,2016)FourthDistrictCourtofAppealofFlorida.
           ln thiscase,the improperunconscionable statementsby Plaintiffwarrantthatçtthe doors

   ofa courtofequity''should be closed to Plaintiff The validity ofthe trialitselfw as called into

   questionandtheverdictandjudgmentcouldnothaveobtainedbutforPlaintiffsinequitableand
   bad faith conduct.

          'El-fqhedoorsofacourtofequity''shouldbeclosed to Plaintiffwhere Plaintiff'sattom ey
   m ade repeated improper, degrading, dem enning, disparaging and derisive comm ents about

   Defendants'cotmseltRodermanldtzring the closing arplments in the main cmse.See exhibits
   attached (DE-491:Pages6-25,38-40 and throughoutq.Plaintiffsattorney,MrElder,madethe
   jtuy believethatDefendantstrialcounsel(Roderman)acttzallytestified during thetrialandthat
   Roderm an'sspeaking asan attonzeywasevidence,when Roderman did nottestify and hisspeech
   -
       whateveritwas- wasnotevidencewhichthejurymightconsider.


                                                         AmendedAv rmativeDefensesbyN legedTmzstee
                                                                                  Page 7 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 8 of 14




        Contrary to Plaintiff s attom ey   (M r.Elder's) degrading remarks directed to attomey
   Roderm an,Rodennan nevertestified.

           CotmselforAppelleeGhahan:
           And wehaveallhad situationswherepeoglehavetoldusuntruths.And it
           reachesapointin tim ewhen you stop believlng everything thatpeopletellyou
           ifthey keep telling you tmtruths.The defense in this case is a cornucopia of
           tmtruths.(DE-491atp.15)
           And in thecotlrseoftheirlitigation,they liketothrow ,you know what,asm uch
           asthey can atthewallsto seeifthey can pullthewoolovertheeyesofthecourt
           and thejury.And thatiswhatisgoing onhere,butlknow thatyou willsee
           throughthat.(TR 2-112016,DE p.13)

           Andontop ofthisclaim andrelated tothisclaim thatheisnottheiragent,you
           hearDefendants'lawyerssayweknew nothing about//1fxnegotiation.1mean,
           that'
               s their argument.Notonly wtu he notan agent,wc #j#n'tivztlw he wtu
           negotiating this deal.And therefore,our company,Palm SteakHouse is not
            bound.

            That's their argum ent.Im ean really.D o they really want/tltellyou as lawyers
           andownersthat-any by theNJJSthey arenotjustindependent/J1@drJ'here.
           They haveapersonalstakein//19 outcome.They areownersofthisentity.&
            do they really wantto representtoyou thatThey knew nothing.PP 144 5.
           ....soforthem tosaytheydidn'fknow Faresewasnegotiatingthisi.
                                                                      Car/-#lefe
            utter untruth.P.16.

            lcould haveasked him wasthe stm outand he would tellm ewhathewillhave
            forltmch tom orrow becausef/le.p don 'twantto tellthe truth.They don'tw ant
            youtohearthetruthsotheyplaygamesonthestand.1.24).

   (DE-491:Pages6-25,38-40andthroughout).
                        The Judgm entand Proceedings Supplem entary
             W ould N otH ave O ccurred butForPlaintiffG hahan'sU nclean H ands

         Recently,on Febl'uary 10,2021,in Florida Peninsula Insurance Cbvl
                                                                         r tzzz.
                                                                               v n N olassm

       So.3d      ,46Fla.L.W eekly17328(F1a.3dDCA February 10,2021)(overturning
   judgmentforrefeningtodefensecounsel,...asçtliars''which extinguishedparty'srighttofair
   trial).ThePlaintifFsAttorney'stmconscionablebadfaith conductwhichoccurredintheinstant
                                                         Amended Am rmativeDefensesbyMlegedTrustee
                                                                                  Page 8 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 9 of 14



   casem irrorsthetmconscionablebad faith LIAR CALLING employed by theattorneysin

   Florida vNolasco,supra,in which theCourtheld:

                Fundam entalError
                <tFundamentalerroroccursiftheargumentGwassoprejudicialasto
         be incapable ofcureby rebuke orretraction,'orifthe errorextinguishes Ga
         party'srighttoafairtrial.'''L/=.(citationsomitted).
                   ftllqtisneveracceptableforone attorney to effectively impugn the
         integrity orcredibility ofopposing counselbeforethejtlry ....''Owens-
         CorninzFibemlasCorp.v.Crane.683So.2d 552,555(Fla.3dDCA 1996).
         ftllElqerogatory comments specifcally attacking the integrity of opposing
         cotm selconstitute fllndam entalerror,depriving the plaintiffsofa fairtl'ial.''
         M orsee653 So.2d at411.
                This Courthas repeatedly held that argum ents claim ing opposing
         colmgeltçliedtothejury''oraccusing counselofGçtrickery''and çshiding the
         ball''are highly prejudicialand improper.ld.:Sun Supermarkets.lnc.v.
         Fields.568 So.2d 480,481 (F1a.3d DCA 1990) (dGThe conductofthe
         plaintiY s counselin this case devastated any chance the defendant m ight
         havehadtosecureafairtrialinfrontofajurywhohadbeentoldnottotnzst
         thedefendant'scom1sel.''l;KendallSkatingCtrs..lnc.v.M artine448So.2d
          1137,1137(F1a.3dDCA 1984)(fndingplaintiff'sassertionthatdefendants
         andtheirlawyerswereçsliars''compelsreversal).Such commentsare ofa
         Etnature and type thatneitherreb'
                                         ukenor a retraction ofthe com m entsw ould
         idestroytheirprejudicialandsinisterintluence.'''M orses653So.2d at411
         (quoting Sun Supennarkets.568So.2dat481);E.Steamship LineseInc.v.
         M artial.380So.2d 1070,1072 (Fla.3dDCA 1980).
         Closing argum ents that Eçattem pt to im pugn the integrity of a w itness by
         calling him a liar,''çGfallsquarely w ithin thatcategory offundam entalerror-
         requiring no preservation below- in which the basic rightto a fair and
         legitim atetrialhasbeen fatally comprom ised.''Kaasv.AtlasChem icalCo..
         623So.2d525,526(F1a.3dDCA 1993).
               Plaintiffs'counselrepeatedly denigrated the integrity and credibility
         ofdefense counseland theirwim essby calling them ttliars''and ridiculing
         M s.Jackson for Gçher drama''. ..lTlhese ïn-/Dplzzitzftpr..
                                                                   p and prejudicial
         remarlœ willnotbe condoned.''M orse, 653 So.2d at411. f'F'
                                                                  c demean
         ourselvesand thesystem ofjusticewcservewhenwcpermitthistooccur.''
         Bordem Inc.v.Youlw.479 So.2d850,851-52(Fla.3dDCA 1985).

   Thejudgmentandsubsequentproceedingssupplementmy wouldnothaveoccurredbutfor
   PlaintiffGhahan'stm clean hands,
                                                          Amended Am rmativeDefensesbyM legedTrustee
                                                                                     Page 9 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 10 of 14




                      PRIVITY IS N O T N EED ED N O R DETER M G A TIVE
                           O F TH E U N CLEA N H A N D S DE FEN SE.

                         The Judgm entand ProceedingsSupplem entary
              W ould N otH ave O ccurred butFor PlaintiffG hahan'sU nclean H ands

       Asin QualityRoofvIntervesttheJudgmentarldtheseProceedingsSupplementarywotlldnot
    haveoccurred butforPlaintiffGhahml'stmcleanhands.lthmslongbeentheruleof1aw tlzatprivity

    isnotanessentialelementto assertan uncleanhandsdefense. In Quality Roofselwices,Inc.,M
    IntelwestNationalBank,21So.3d883(FLA 4* DCA 2009),theCourtheld:

                  Pjzivityisnotanessentialelementoftheequitabledefense.Unclean
              handsm ay be asserted by adefendantwho claim sthattheplaintiffacted
              toward a third party with unclean hands with respectto the m atter irl
              litigation.See Yostv.RieveEnters.,Inc.,461So.2d 178(Fla.1stDCA
              1984)(GThereisnobartoapplyingthedoctrineofuncleanhandstoacase
              in wllich both the plaintiffand the defendantare parties to a âaudulent
              transactionpep etratedonathirdparty.'');seealsoHauerv.Thum,67So.
              2d 643,645 (Fla.1953)(<41twouldmatternotthatthe(defendantsqwere
              partiesto the fraudulentkansaction nor thatthe fraud was pep etrated
              upon athird party.'');Marin v.Seven ofFiveZf2,921So.2d 699,700
              (Fla.4th DCA 2006)(çtGenerally,the conductconstimting thetmclean
              handsmustbeconnectedwiththematterinlitigatiom'')(citationomitted).
                  Here,thetrialcourtshould have allowed Quality Roofto assertits
              affnnative defense of tmclean hands. The affrm ative defense was
              sufficiently pled and,asam atteroflaw,issuftk ienttobeableto prevent
              aforeclosure.Based on Quality Roofsallegationsthatthe defaultand
              foreclosurewould nothaveoccurred butforIntervest'sunclean hands,...
              need notbe in pdvity ...to assertits affirm ative defense.Reversed and
              remanded

    Quality Roofservices,Inc.,J(IntervestNationalBank,supra;seealso TribecaLending Corp v
    RealEstateDepol 42 So.3d 258 (FLA 4* DCA 2010)(Theclean handsdoctrine ''appliesnot
    only to fraudulentand illegaltransactions,butto any llnrighteous,lm conscientious,oroppressive

    conductby one seeking equitable interference in hisown behalf''Dale v.Jennings,90 Fla.234,

    107 So.175,180(1925).
                                                         AmendedAmrmativeDefensesbyM legedTrustee
                                                                                Page lo of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 11 of 14




                          R IG H T TO A LLEG E FUR TH ER D EFEN SE S

           Tllird-party Defendantreservethedghtto assertany and a11otheraffirm ativedefensesthat

    becom e lcnown through the course ofdiscovery and investigation in this case. The defendant

   requeststhatthecourtgrantleaveto am end herdefensesifadditionalizlformation isdiscovered.

                                  DEM AND FOR JURY TRIAI,

           Third-partyDefendantdemandsatrialbyjuryofa11triableissues.
           W HEREFORE, having fully answered the Amended Complaint, it is respect/ lly

    requested thatallorderentered dismissing SuznnneFarese with prejudice.Further,Third-party
    Defendantrequestsjudgmentbeenteredinits/herfavor,an award fora1lhercostsofthisaction,
    togetherwith anyothersuchrelieftheCoul'tdeemsjustandproper,andthatThird-partyPlaintiff
    takenothing.Ifitbecom esnecessarythatTllird-party DefendantFareseengagecotmselto defend

    thisaction,SuznnneFareseisentitled to allcostsand feesthereof.

                                  CER TIFICA TE O F SER W C E
    IH EREBY CERTIFY thaton the 3d day ofApril,2021,theforgoing docum entwasmailed to
    the Clerk ofCourtand to those personslisted below by FirstClassM ail.
    M y spouse,Thom msFarese,assisted in the preparation ofthisdocllm ent.

                                              Respe    l1y submitted

                                                Su ne Farese
                                              S       e Farese Pro Se
                                              126 N . E . 41 A venue
                                              Delray Beach,Florida33483
                                              Suznnnesll@attmetandTf51l@att-net
                                              M obile 954-465-5466



    Service:
     BARRY G . RODERM AN & ASSOC.,P.A .            Gregory R.Elder,Esq.Law Oftices                l
                                                                                                  y
     633 SE 3rdAvenue, Suite4 R                    2300 NW CorporateBlvd.,Suite 215               )
     FortLauderdale, FL 33301ITel:(954)761-8810    BocaRaton,Florida33341                         I
                                                                                                  t
     TelIPrimarymail@bmnrodermamcom                (305)546-1061 eelderlawo'mnail-com             .
                                                                                                  1
                                                         Amended Am rmativeDefensesbyM legedTnzstee
                                                                                 Page 11 of12
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 12 of 14




     BGR@barryroderman.com
     Gregory Elder,Attorney                        Clerk ofCourtU SD C/SDF
     2300 (
          NW Corporate Boulevard,Suite215          701Clem atisStreetRoom 202
     Boca Raton,Florida 33431                      W estPalm Beach,FL 33401
                                                   (561)803-3400
     Gavin TudorElliot,Esq.,                       The Houston Firm BartA.Houston,Esquire
     gelliot@elliotlegal.com;                      CounselforBarryRoderman
     elliotlegalgroup@gmail.com                    1301EastBrowardBoulevard,Suite100
     3l01N FederalHwy,Ste609                       FortLd,Fl.333011954-900-2615
     FortLauderdale,Florida33306                   bhouston@thehoustonfirm.com
     Phone:305-399-3832IAttorneyforPlaintt         dschena@thehoustonfirm-com


        EXH IBITS TO AM ENDED ANSW ER AND AFFm M ATW E DEFENSES (DE-636)TO
                 GH AHAN'S AM ENDED IM PLEADER COW LAINT EDE-6111
                               SEPV ATELY FILED BECAUSE O F SIZE

           DefendantBarryRuderman'ssevenAfsrmativeDefenses(17E-6322
     B.     PBGC/GIAaIIK M anagementAgreementwith PBGC.
     C.    TranscriptExcerptofSuzanne Farese Deposition taken August2,2013.
           DepositionTranscriptofSuznnneFareseby Elderatp.4(August2,2013)
     E.     Ghahan'sdeposition ofThom as Farese taken August2,2013,atp.9-10
           ThePBGC Trust.SeeExhibit-F (ConfidentialDoc.Filedundersealincamerareview).
     G.    CompositeDeclaraéorks.R'
                                  homnqFarese,M arcScottandothers
     H.     M anagem entAgreem entContainsan A greed Lim itationsofLiability Clause
            ttB uy-out''A greem ent's Term ination A greem ent
           Ghahan'sforeign entity Ohio
     K. NoticestoGhahanandRoumayareoptionfirstrighttobuy (IncludeTrialExhibitList)
         TranscriptofGhahan'sChoiceofElectionofRemedy andDismissalwith prejudice
            .


           ofa11defendantsexceptPBGC.
     M . DE-491:TR Pages6-25,38-40andtilroughoutq.




                                                         Am ended AY rm ativeDefensesbyM legedTrustee
                                                                                  Page 12 oflz
Case 9:12-cv-80762-DMM Document 683 Entered on FLSD Docket 04/08/2021 Page 13 of 14




    Case N o.9:12-cv-80762-M idd1ebrooks
    GHAHAN LLC,-vs-PALM STEAK HOUSE,LLC f/k/a
    PA LM STEA K H OU SE G EN TLEM EN S
    CLUB ,LLc,
          Defendants.




    C lerk of C ourtU SD C/SD F
    701 Clem atis StreetR oom 202
    W estPalm B each,FL 33401
    (561)803-3400

    D ear Clerk:

    IhaveexhibitsthatmustbeSledwiththeenclosed Am endedM swer/
    Ao rm ative Defenses. Iam estim adng atabout125-150 Pages.

    Can Im ailthem toclerk (appropriatelyindexed);ordo 1need tohavethem
    delivered?

    Thanks.
    h /suzanne Farese
    Suzanne Farese,Pro Se
    126 N E 4thAvenue
    Delray Beach,Flodda33483
    Stlznnnesll@att.netand Tfsll@attnet
    M obile 954-465-5466
d
'


                         !
                    Case
                       ! 9:12-cv-80762-DMM Document 683. Entered on FLSD Docket 04/08/2021
                                                                                         *N
                                                                                            Page 14 of 14
    .i
        1                ),
                         ï(                          '                         >
                                                                                                      #
                                                                                                      W
                                                                                                                                  '                                                         l
                                                                                                                                                                                            :            '
                                                                                                                                                                                                                  .l
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                            @           '
                                                                                                                                                                                                                                                                                  pso. u.
                                                                                                                                                                                                                                                                              IKIS'RtlEBKula
                                                                                                                                                                                                                                                                                                                               l .
                                                                                                                                                                                                                                                                                                                                 ,'
                                                                                                                                                                                                                                                                                                                               J a
                                                                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                 2x*             .


        1
        :       fp                                                                                                                                /              @                                           1                                                                                                                 , t*
                                                                                                                                                                                                                                                                                                                                  e*
                             '
        I
        .                5
                         jg
                         Ik                                                                                                       .                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                             .
                                                               xsxpeoteddellverg.datespeoifledforezmesticuse.                                                    .                                                                                  .                                                                          ,             .g
                         'if l
                             .                                 .Mostdomes
                                                                               tlcshbmentsI
                                                                                          ncl
                                                                                            udeuptossnblinsur
                                                                                                            ance(
                                                                                                                restri
                                                                                                                     cti
                                                                                                                       ensappl
                                                                                                                             ylz ' ' '                                                                       .     .
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                     .        .                1 1
                                                                                                                                                                                                                                                                                                                                 .l
                             f !                               wuspsvrackine Includedforuomestloacumanyiptematlonaldestlnatlons- J,                                                                                                     .               . .. ..
                                                               x umiteuIntemasonalInsuracce-- .                                                                       .                         .-
                                                                                                                                                                                                                                                                                   .                 e
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                             sj.
        1                l
                         l                          . xwuenuseui
                                                               nternatl
                                                                      onalv,acust
                                                                                omsdacl
                                                                                      arati
                                                                                          onf
                                                                                            o=Isrequsr
                                                                                                     eu.                                                                  ,
                                                                                                                                                                          )           ' ' ImoMi              ..        .                        . .
                                                                                                                                                                                                                                                                          .'.ys-7y. . li :
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         ;s
                                                                                                                                                                                                                                                                                         *.
                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                          -  -
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                 '                         '

                                                                                                                                                                                                                                                                                                                               ,.
        l   .            l
                         (
                                  .             .
                                                               qnsurancadoe.snotcovqrcert  alnitermmFordetallsreqarulngclalmsexcttzooaseoooxmesue
                                                                                                                                                                      -.
                                                                                                                                                                                                .        '
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          .     > - ui yj
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                        ,        ix
                                                                                                                                                                                                                                                                                                  A ' .' ;
                                                                                                                                                                                                                                                                                                         l
                      ' l         ,                            MailManualalhttptllpe.usps.zmm.
                                                                       AMRsnnalMailMantlalathttp:llsbu<pu ' *'''-' ''.e* e''. - '.-''.
                                                               **S0el?W'                                                                                                        '''                                                         -                 .
                                                                                                                                                                                                                                                                          '                       R . . ' . j.
                                                                                                                                                                                                                                                                                                             l
    s               . j
                      .y                            .                                          .         ,                                .                                                                                ,                                                   .            .
                                                                                                                                                                                                                                                                                                 y.                                      .   yJ
                                                                                                                                                                                                                                                                                                          '. .
    j                    j                          ..                        Rew l  '
                                                                                        SuzanneFarese(PrdSe)
                                                                                           .                                                                                           .                                                                                      .        ..
                                                                                                                                                                                                                                                                                       L   > . .- j!
                                                                                                                                                                                                                                                                                                 .                             .             t.lk
    j$t         .        l
                         !                                      US POA AGE pAn    .   . 126raNvEBéetahchAve
                                                                                      l oel               loridaj3ks:.
                                                                                                                     ; .                                                                        .                                                                                      i
                                                                                                                                                                                                                                                                                       j,, >
                                                                                                                                                                                                                                                                                           y ..     .
                                                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                       ,
                                                                                                         aF
     i
     1.                                                                             .                     .
                                                                                                                  .'                                                             '                                     .                        '-'ybdjl'% a
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      jg
                     %
                     f                                                   ' (MW:RMM AT .                                                                                                                                                                                                1      .'' '' .1
        ''
        t
        1N..')l1     ,
                                            '
                                                                    $7.
                                                                     ,70 ,
                                                                         cj
                                                                          xvw-
                                                                           m= . .                                                         s
                                                                                                                                          .                       ..
                                                                                                                                                                                        '
                                                                                                                                                                                                 .
                                                                                                                                                                                                         .
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                            .       %
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                             -..
                                                                                                                                                                                                                                                             1,   k,i .!
                                                                                                                                                                                                                                                                       .                                              .-           s.j!
I
I       '
        '
        k
                                       i
                                       .. PRIORITYMAILI-DAY@                                                 .1                           t
                                                                                                                                          '
                                                                                                                                          .. . .                 .
                                                                                                                                                                 .
                                                                                                                                                                 .
                                                                                                                                                                                      .. ' ..                                                   îp.
                                                                                                                                                                                                                                                  >-,    r'
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                           ''                                            '    'l 'j
                                                                                                                                                                                                                                                                                                              . cJr
                                                                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                                                                    .e1
                                                                                                                                                                                                                                                                                                                       .




                     .            ,
                                       !
                                       1
                                       !                   .
                                                                                         ; ts ..x (x
                                                                                               1021
                                                                                                               )
                                                                                                               4
                                                                                                                                          '
                                                                                                                                          ..''                        '.               ccaruircourt : ' '
                                                                                                                                                                                       yueralBugtluganuU.s.ceuroouse                                                          .
                                                                                                                                                                                                                                                                                                             .j'/ 1
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      .        ..
                                                                                                                                                                                                                                                                                                                                         .



                           l
                         ' !
                           '
                             Exl
                               zr.
                                 mo DsuvsavoAy:i4mea,                                                          )
                                                                                                               1
                                                                                                                                                                                       xl clemnh.sstxetRoom202
                                                                                                                                                                                       westpslmBeackR 33401.                                                                        '                 :' '
                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                             . .11                           :
                                                                                                                                                                                                                                                                                                                                             ,
                                       !                                        ' 0023                         j                  -.              ,                        ..     . (561)803-3400 . ..-..-   ...-..                                                                  ,               I?.. . - . j:
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                 4
                                       1  SHIP                                                                 i             'v'. '                                                           '            . ;                                                                      ':               ''. . . 'l  l.
                                       j .rn                                                                   1                                                                                                                                                                   ''                           zI
                                       (
                                       . -:7anM12ccu2suAl.
                                                         '
                                                         l
                                                         ss'
                                                           r                               ..                 .
                                                                                                              '
                                                                                                              r'                                                                                                                                          .                            !
                                                                                                                                                                                                                                                                                       ..                              -'..'ji
                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             ,
                                      'i:       westEulm aauclyFL aax l-sçla                    '              :                                                                                                                                                                       . .                            :'                     j17
                                  j
                                  Bë.                    UspsTRACKINO #
                                                                                     .
                                                                                                                ;
                                                                                                                .                         .                 .
                                                                                                                                                            .
                                                                                                                                                                                                              '                     .                    :                             -..;
                                                                                                                                                                                                                                                                                          . . ... s
                                                                                                                                                                                                                                                                                                  y,j                                        .

                                  j   .                                                                                                           .
                                                                                                                                                      .. . .                                                   .

                                                                                                                                                                                                                                                    .                                  4 '.j..'.q j
                                                                                                                                                                                                                                                                                        '         'ï
                                                                                                                                                                                                                                                                                                  !               x            w             -3
                                 'Sj
                                 j i
                                   '
                                   !
                                   ;                                                                                                                                                                                                                                          -
                                   i        .
                                                                                                             URED                                     . .                                   .
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                       j.. ...                 j'
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                '' &,
                                                                                                                                                                                                                                                                                                                    -
        ,                        jç
                                 t                                    .                    ..                                                                                                                                                                                      ...                        .                              oï
                                 !
                                 jj1 : 95:5sc12s:2c7ltmsae1211                                       .j..                                     .         ,                                                                               '
                                                                                                                                                                                                                                        .                                              .:
                                                                                                                                                                                                                                                                                        ;,,.
                                                                                                                                                                                                                                                                                                                  '.
                                                                                                                                                                                                                                                                                                                   ..y                    j
                                                                                                                                                                                                                                                                                                                                         )a
                                      @ y                                                                                                                                                                     .                         .                                                  . ,.....
                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                        '..y.
                                                                                                                                                                                                                                                                                                    ..jso j
                                                                                                                                                                                                                                                                                                   v....
                                                                                                                                                                                                                                                                                                                                         z.
                             <' 1       ql                                                                                                                                                                   '                                                                         '
                                                                                                                                                                                                                                                                                       .. '       '% '.)
                                                                                                                                                                                                                                                                                                       4s.
                                                                                                                                                                                                                                                                                                         ..j y g
                                      -     *
        .                                   c.                       pscnnxnncala                      rz,/s
                                                                                                           vxvs.                                                          '                                  V ISI
                                                                                                                                                                                                             .   JRF
                                                                                                                                                                                                                   UR
                                                                                                                                                                                                                    SEE
                                                                                                                                                                                                                      AS
                                                                                                                                                                                                                       TUP
                                                                                                                                                                                                                         UPSLI
                                                                                                                                                                                                                             P
                                                                                                                                                                                                                             ES.
                                                                                                                                                                                                                               -COM/
                                                                                                                                                                                                                               ONLI
                                                                                                                                                                                                                                  NE
                                                                                                                                                                                                                                   -,
                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                    ).
                                                                                                                                                                                                                                     ' 1j
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        y
                                                                                                                                                                                                              O FyO
                                                                                                                                                                                                                                                                                                             ?'è''k
                                                                                                                                                                                                                                                                                                                  ';q.
                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                     f.i..               Q.
                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                     .                                          '
                                                                                                                                                                                                                                                                                        ''.-. ..             .. ' '  .
                                                                                                                                                                                                                                                                                                              1$ ...'
                                                                                                                                                                                                                                                                                                                    :l.A           ; .. ..;
                                                                                                                                                                                                                                                                                                                                   .       ?;    '
            .                                                              '                                                          .                                                                                                                                                                  .     .           .                   >
                             .J                                           -- - .-.       . - .- .-   ..-.- ..- .-.-..   ......-                                 1*.   .                                                - -.- - -                                                       .             --                              ' .- .. ...

        j 2                                                                                                                                                     .'                                                                                                                                                    .                              !
                                                                                                                                                                                                                                                                                                                                                     J
        1

        j                                                           .                                                                                                                                                                                                                                         .. .

                                                                                                                                                                                                                                                                                                                                    ('




        1
        1                                                                                                                                                                                                                                                                                                                           .
        1
        1                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                         .            '             '
        j
        I
                                                                                                                                                                                                                                                                                                                                    '
        1                                                                                                                                                                                                                                                                                                     ..
        !                                                                                                                                                                                                                                                                                                          .


        !                                                                                                                                                                                                                                                                                            ''
        1

        1

        1

        1
        1
                                                                                                                                                                                                                                                                                                               '



        j                                                                                                                                                                                                                                                                                                                                '
        1
        !                                                  .
        I

        l
